DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Rejections under 35 USC 102/103
Applicant’s Argument: Applicant argues on 7/28/2022 that Liu fails to teach “second packet comprising a first transmission delay” and using this in further calculations. Liu teaches including timestamp information for determining delay but does not include an actual delay value and thus does not further teach using a first delay value in calculating the third delay.
Examiner’s Response: Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner notes that the previous set of claims only indicated “information about a first transmission delay” thus timestamp information can be considered this claimed “information.” This amendment removing “first information about” and requiring the packet to comprise a delay changes the scope of the invention and overcomes the citations from Liu. However, previously cited Velev which was used to modify Liu in a rejection for a dependent claim can be used to modify Liu to specify that packets from the access node to the UPF can indicate the delay rather than provide the timestamps only. It is known for packets to comprise timestamps as in Liu and it would have been obvious to add the delay information for an interface as in Velev who teaches using this to perform calculations that support the actual calculations performed in the claim using the first delay value. The rejections have been altered to include Velev as a secondary reference. Examiner notes that the calculations in Liu uses timestamp information but still yields the result of calculating the delay of the different interfaces between UPF and terminal to determine the overall delay. The actual calculation and information exchanged can be modified as in Velev to include indicating a delay value that is used in a later delay calculation to determine the terminal-to-UPF delay as a substitution of steps. The same result is achieved in either case and one of ordinary skill in the art would know that the substitution of the first delay value in calculating the third delay would not alter the outcome in any way.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4-5, 7-12, 14-15, 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20210144663 A1) in view of Velev et al. (“Velev”) (US 20210153070 A1).

Regarding claim 1, Liu teaches:
A quality of service monitoring method, comprising: sending, by a user plane network device [Figure 2, UPF is shown as core network device, ¶0177-179, “The first node is a first core network element, and the second node is a terminal” and “The first core network element refers to a UPF”], a first packet to an access device at a first moment T1 [¶0180, first packet is sent from core network element UPF being first node, and sent to first access network element, sent at first moment indicated by “first timestamp information”]; 
receiving, by the access device, the first packet from the user plane network device at a second moment T2 [¶0180, first access network element receives packet, T2 being “second timestamp information” determined by access point]; 
obtaining, by the access device in response to the first packet, first information about a first transmission delay for a first packet transmission between the access device and a terminal [¶0180-182, access device forwards packet to “second node” being terminal but with added “second timestamp information” of time it receives or sends the first packet, receives response from terminal including “third timestamp information” of when terminal receives the first packet or sends the next packet, the “second timestamp information” and “third timestamp information” used in determining delay to terminal being air interface delay determined by T3-T2 as in ¶0226]; 
sending, by the access device, a second packet to the user plane network device at a third moment T3, wherein the second packet comprises the first information about the first transmission delay, the second moment T2, and the third moment T3 [¶0182, access device sends packet back to UPF, “second data packet transmitted between the first access network element and the first node carries at least one kind of the following information […] first timestamp information, second timestamp information, third timestamp information, and fourth timestamp information […] the third timestamp information being used for indicating information about a time at which the second node sends the second data packet to the first access network element and/or information about a time at which the first data packet is received from the first access network element, and the fourth timestamp information being used for indicating information about a time at which the first access network element sends the second data packet to the first node and/or information about a time at which the second data packet is received from the second node” wherein the second node is the terminal and the timestamp information includes all timestamps from UPF to access point to terminal and back and this is considered to be first information about first transmission delay to/from the terminal i.e. third timestamp information, and second and fourth information being T2, T3]; 
receiving, by the user plane network device, the second packet from the access device at a fourth moment T4 [¶0183, UPF receives at a fourth moment]; 
determining, by the user plane network device based on the first moment T1, the second moment T2, the third moment T3, and the fourth moment T4, a second transmission delay for a second packet transmission between the access device and the user plane network device [¶0183-187, specifically ¶0187 UPF uses received messages to determine various delays, including “determining information about a delay between the first node [UPF] and the first access network element based on the first timestamp information and the second timestamp information or the fourth timestamp information and the fifth timestamp information” considered second transmission delay]; 
and determining, by the user plane network device based on the first information and the second information about a second transmission delay, a third transmission delay for a third packet transmission between the terminal and the user plane network device [¶0185, “determining information about a delay between the first node and the second node based on the first timestamp information and the third timestamp information or the fifth timestamp information and the third timestamp information”].
Liu teaches timestamp information for each point along a path between a UPF, access device, and a terminal, in order that the UPF may measure delay information for paths from the terminal to access device and then to the UPF. Liu does not teach that the information exchanged from the access device to the UPF specifies a specific delay, only the timestamp information to determine the delay between the access device and terminal. Velev however teaches wherein the second packet comprises the first transmission delay [¶0058, access device being access network node “measuring a first delay amount for a packet over a radio interface of the remote unit. The second access network node method includes transmitting a report of the first delay amount to a UPF in a user plane path of the data connection” see further ¶0182-184, report of delay sent to UPF from access node].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the packet sent from the access node to the UPF to include the delay information. The packet in Liu contains timestamp information for use in measuring delay over various interfaces such as between UPF and access node, and then information for determining the delay in the access node and remote terminal. Velev teaches this latter delay value may be included in a message from the access node to the UPF and can be included in any type of packet sent on this uplink path to the UPF thus it would have been an obvious combination to modify the packet exchange in Liu to have the delay values expressly indicated in the uplink packets from access node to the UPF in order that further measurements like uplink jitter may be determined in addition to conventionally supported GFBR monitoring ¶005 for monitoring QoS of low latency services.
Liu teaches delay calculations but does not expressly teach the claimed equations that are to be satisfied, however Velev teaches analogous art that determines, based on the first transmission delay and the second transmission delay, a third transmission delay for a third packet transmission between the terminal and the plane network device [See ¶0186-188, UPF determines RTT_N3 which is the round trip time between UPF and RAN node using echo request / response, and divides this by 2, see ¶0185 which satisfies one-way delay 2 being the second delay, and then calculates third delay in equation 3 by adding the learned uplink delay between RAN node and the terminal being first delay and using second delay, ¶0182-184].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delay calculation of Liu by specifying the equations as claimed. Liu clearly teaches delay determination for each path from core device to terminal but does not expressly teach the above equations or use of a delay value in the packet however it would have been obvious to specify satisfying the claimed calculation method as in Velev. Liu already teaches determining this delay value using timestamps and substituting the timestamp calculation with one that uses a first delay value would still achieve the same result as the calculation yields the same value. Thus it would be obvious to modify the calculation to be that of Velev who teaches further this allows measurements like uplink jitter may be determined in addition to conventionally supported GFBR monitoring ¶005 for monitoring QoS of low latency services.

Regarding claim 2, Liu-Velev teaches:
The quality of service monitoring method according to claim 1, wherein the first packet requests to monitor the second transmission delay or the third transmission delay [Liu ¶0073 indicates downlink packet used for measurement and prompts the proper fields in the response considered requesting to monitor as in ¶0180-186].

Regarding claim 4, Liu-Velev teaches:
The quality of service monitoring method according to claim 1, wherein the first transmission delay is a one-way downlink air interface transmission delay between the access 72Atty. Docket No. 4747-79000 (85904689US05) device and the terminal or a one-way uplink air interface transmission delay between the access device and the terminal [Liu ¶0186, timestamps included in message indicate one-way delay between the second node and the first access network element, second node being the terminal, using second and third timestamp information that represent being time that access node sends the downlink packet to the terminal as in ¶0180 and time at which terminal receives packet sent by access node as in ¶0182, which would represent a one-way delay using these two variables, see further ¶0226, delays include core network delays being one way delay between UPF and access device].

Regarding claim 5, Liu-Velev teaches The quality of service monitoring method according to claim 1, wherein the second transmission delay is one of: a one-way downlink transmission delay between the access device and the user plane network device; a one-way uplink transmission delay between the access device and the user plane network device [Liu ¶0187, delay between first access node and first node being the UPF, using first timestamp information being the time the UPF sent the downlink message, and second timestamp information being when the access node received the message, or fourth and fifth timestamp information being the same information in the uplink direction, thus measuring one-way delay]; or a round-trip delay between the access device and the user plane network device.

Regarding claim 7, Liu-Velev teaches:
The quality of service monitoring method according to claim 1.
Liu teaches SMF for reporting QoS reports but does not teach receiving parameters however Velev teaches further comprising: receiving, by the user plane network device, a first parameter for quality of service (QoS) monitoring for the user plane network device from a session management function device [¶0171, see also ¶0144-145, SMF sends QoS monitoring rules to UPF being first parameter]; and receiving, by the access device, a second parameter for QoS monitoring for the access device from the session management function device [¶0174, see also ¶0144-148 SMF further configures RAN node for monitoring by sending parameters]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delay calculation of Liu by specifying the SMF sending parameters for monitoring. Liu clearly teaches incorporating an SMF for reports and it would have been obvious to modify the SMF to send parameter information as in Velev who teaches this allows for configuring QoS measurement according to IDs and rules as in ¶0171-174 for purposes of Qos Monitoring in addition to conventionally supported GFBR monitoring ¶005 for monitoring QoS of low latency services.

Regarding claim 8, Liu-Velev teaches:
The quality of service monitoring method according to claim 7, further comprising determining, by the session management function device, the first parameter and the second parameter [¶0171, ¶0174, see also ¶0144-148 of Velev shows SMF determining the parameters see rationale for combination as in claim 7].

Regarding claim 9, Liu-Velev teaches:
The quality of service monitoring method according to claim 8, wherein determining the first parameter and the second parameter comprises: receiving, by the session management function device, a policy from a policy control network device; and determining, by the session management function device, the first parameter and the second parameter based on the policy [¶0144, PCF sends policy rules, and determines QoS monitoring parameters at SMF based on, see rationale for combination claim 8].

Regarding claim 10, Liu-Velev teaches:
The method according to claim 1, further comprising reporting, by the user plane network device, the third information to a session management function device when a condition for reporting is met [Liu ¶0213-214, send report to SMF when receiving the report thus condition met].

Regarding claim 11, Liu teaches:
A system for quality of service monitoring [Figure 2 shows system], comprising: a user plane network device [Figure 2, UPF is shown as core network device, ¶0177-179, “The first node is a first core network element, and the second node is a terminal” and “The first core network element refers to a UPF”] configured to send a first packet at a first moment T1  [¶0180, first packet is sent from core network element UPF being first node, and sent to first access network element, sent at first moment indicated by “first timestamp information”]; and an access device configured to: receive the first packet from the user plane network device at a second moment T2 [¶0180, first access network element receives packet, T2 being “second timestamp information” determined by access point]; obtain, in response to the first packet, first information about a first transmission delay for a first packet transmission between the access device and a terminal  [¶0180-182, access device forwards packet to “second node” being terminal but with added “second timestamp information” of time it receives or sends the first packet, receives response from terminal including “third timestamp information” of when terminal receives the first packet or sends the next packet, the “second timestamp information” and “third timestamp information” used in determining delay to terminal being air interface delay determined by T3-T2 as in ¶0226]; and send a second packet to the user plane network device at a third moment T3, wherein the second packet comprises the first information, the second moment T2, and the third moment T3 [¶0182, access device sends packet back to UPF, “second data packet transmitted between the first access network element and the first node carries at least one kind of the following information […] first timestamp information, second timestamp information, third timestamp information, and fourth timestamp information […] the third timestamp information being used for indicating information about a time at which the second node sends the second data packet to the first access network element and/or information about a time at which the first data packet is received from the first access network element, and the fourth timestamp information being used for indicating information about a time at which the first access network element sends the second data packet to the first node and/or information about a time at which the second data packet is received from the second node” wherein the second node is the terminal and the timestamp information includes all timestamps from UPF to access point to terminal and back and this is considered to be first information about first transmission delay to/from the terminal i.e. third timestamp information, and second and fourth information being T2, T3]], 
wherein the user plane network device is further configured to: receive the second packet from the access device at a fourth moment T4 [¶0183, UPF receives at a fourth moment]; 
determine, based on the first moment T1, the second moment T2, the third moment T3, and the fourth moment T4,  a second transmission delay for a second packet transmission between the access device and the user plane network device [¶0187 UPF uses received messages to determine various delays, including “determining information about a delay between the first node [UPF] and the first access network element based on the first timestamp information and the second timestamp information or the fourth timestamp information and the fifth timestamp information”]; and determine, based on the first information and the second information about a second delay, a third transmission delay for a third packet transmission between the terminal and the user plane network device [¶0185, “determining information about a delay between the first node and the second node based on the first timestamp information and the third timestamp information or the fifth timestamp information and the third timestamp information”].
Liu teaches timestamp information for each point along a path between a UPF, access device, and a terminal, in order that the UPF may measure delay information for paths from the terminal to access device and then to the UPF. Liu does not teach that the information exchanged from the access device to the UPF specifies a specific delay, only the timestamp information to determine the delay between the access device and terminal. Velev however teaches wherein the second packet comprises the first transmission delay [¶0058, access device being access network node “measuring a first delay amount for a packet over a radio interface of the remote unit. The second access network node method includes transmitting a report of the first delay amount to a UPF in a user plane path of the data connection” see further ¶0182-184, report of delay sent to UPF from access node].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the packet sent from the access node to the UPF to include the delay information. The packet in Liu contains timestamp information for use in measuring delay over various interfaces such as between UPF and access node, and then information for determining the delay in the access node and remote terminal. Velev teaches this latter delay value may be included in a message from the access node to the UPF and can be included in any type of packet sent on this uplink path to the UPF thus it would have been an obvious combination to modify the packet exchange in Liu to have the delay values expressly indicated in the uplink packets from access node to the UPF in order that further measurements like uplink jitter may be determined in addition to conventionally supported GFBR monitoring ¶005 for monitoring QoS of low latency services.
Liu teaches delay calculations but does not expressly teach the claimed equations that are to be satisfied, however Velev teaches analogous art that determines, based on  the first transmission delay and the second transmission delay, a third transmission delay for a third packet transmission between the terminal and the plane network device [See ¶0186-188, UPF determines RTT_N3/ 2 which is the one way delay 2 from RAN to UPF being second delay, see ¶0185 which satisfies one-way delay 2 being the second delay, and then calculates third delay in equation 3 by adding the learned uplink delay between RAN node and the terminal being first delay to the determined second delay, ¶0182-184].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delay calculation of Liu by specifying the equations as claimed. Liu clearly teaches delay determination for each path from core device to terminal but does not expressly teach the above equations or use of a delay value in the packet however it would have been obvious to specify satisfying the claimed calculation method as in Velev. Liu already teaches determining this delay value using timestamps and substituting the timestamp calculation with one that uses a first delay value would still achieve the same result as the calculation yields the same value. Thus it would be obvious to modify the calculation to be that of Velev who teaches further this allows measurements like uplink jitter may be determined in addition to conventionally supported GFBR monitoring ¶005 for monitoring QoS of low latency services.

Regarding claim 12, Liu-Velev teaches:
The system according to claim 11, wherein the first packet requests to monitor the second transmission delay or the third transmission delay [Liu ¶0073 indicates downlink packet used for measurement and prompts the proper fields in the response considered requesting to monitor as in ¶0180-186].

Regarding claim 14, Liu-Velev teaches:
The system according to claim 11, wherein the first transmission delay is a one-way downlink air interface transmission delay between the access 72Atty. Docket No. 4747-79000 (85904689US05) device and the terminal or a one-way uplink air interface transmission delay between the access device and the terminal [Liu ¶0186, timestamps included in message indicate one-way delay between the second node and the first access network element, second node being the terminal, using second and third timestamp information that represent being time that access node sends the downlink packet to the terminal as in ¶0180 and time at which terminal receives packet sent by access node as in ¶0182, which would represent a one-way delay using these two variables, see further ¶0226, delays include core network delays being one way delay between UPF and access device].

Regarding claim 15, Liu-Velev teaches
The system according to claim 11, wherein the second transmission delay is one of: a one-way downlink transmission delay between the access device and the user plane network device; a one-way uplink transmission delay between the access device and the user plane network device [Liu ¶0187, delay between first access node and first node being the UPF, using first timestamp information being the time the UPF sent the downlink message, and second timestamp information being when the access node received the message, or fourth and fifth timestamp information being the same information in the uplink direction i.e. time sent from access network to time received at UPF, thus measuring one-way delay for uplink]; or a round-trip delay between the access device and the user plane network device.

Regarding claim 17, Liu-Velev teaches:
The system according to claim 11.
Liu teaches SMF for reporting QoS reports but does not teach receiving parameters however Velev teaches wherein the user plane network device is further configured to receive a first parameter for quality of service (QoS) monitoring for the user plane network device from a session management function device [¶0171, SMF sends QoS monitoring rules to UPF, also in ¶0144-145]; and wherein the access device is further configured to receive a second parameter for QoS monitoring for the access device from the session management function device [¶0174, also ¶0148 SMF further configures RAN node for monitoring by sending parameters]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delay calculation of Liu by specifying the SMF sending parameters for monitoring. Liu clearly teaches incorporating an SMF for reports and it would have been obvious to modify the SMF to send parameter information as in Velev who teaches this allows for configuring QoS measurement according to IDs and rules as in ¶0171-174 for purposes of Qos Monitoring in addition to conventionally supported GFBR monitoring ¶005 for monitoring QoS of low latency services.

Regarding claim 18, Liu-Velev teaches:
The system according to claim 17, further comprising the session management function device, wherein the session management function device is configured to determine the first parameter and the second parameter [¶0171, ¶0174, see also ¶0144-148, both examples of Velev shows SMF determining the parameters see rationale for combination as in claim 17].

Regarding claim 19, Liu-Velev teaches:
The system according to claim 18, wherein the session management function device is further configured to: receive a policy from a policy control network device; and determine the first parameter and the second parameter based on the policy [¶0144-148, PCF sends policy rules, and determines QoS monitoring parameters at SMF, see rationale for combination as in claim 17].

Regarding claim 20, Liu-Velev teaches:
The system according to claim 11, wherein the user plane network device is further configured to report the third transmission delay to a session management function device when a condition for reporting is met [Liu ¶0213-214, send report to SMF when receiving the report thus condition met].

Regarding claim 21, Liu-Velev teaches:
The system according to claim 11, wherein the first packet is a monitoring packet [Liu ¶0175 first packet being used for measurement thus considered a monitoring packet].

Regarding claim 22, Liu-Velev teaches:
The system according to claim 11, wherein the second packet is a monitoring response packet [Liu ¶0182, packet sent back to UPF includes timestamp information considered monitoring response packet].

Claim 3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20210144663 A1) in view of Velev et al. (“Velev”) (US 20210153070 A1) and Youn et al. (“Youn”) (US 20180376384 A1).

Regarding claim 3, Liu-Velev teaches:
The quality of service monitoring method according to claim 1.
Liu teaches requesting measurement information but does not teach QFI however Youn teaches a similar embodiment  wherein the first packet comprises a quality of service (QoS) flow identifier (QFI) to request QoS monitoring for a QoS flow identified by the QFI [Figure 15, ¶0480-483, “The UPF may transmit the PDUs of a PDU session in a single tunnel between 5GC and the (A)AN, and the UPF may include the QFI in an encapsulation header.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downlink packet of Liu by adding the QFI. Liu in ¶0073 teaches an identifier and it would have been obvious to include a QFI as in Youn ¶0480 so that the UPF can perform the classification and marking of a downlink user plane packet.

Regarding claim 13, Liu-Velev teaches:
The system according to claim 11.
Liu teaches requesting measurement information but does not teach QFI however Youn teaches a similar embodiment  wherein the first packet comprises a quality of service (QoS) flow identifier (QFI) to request QoS monitoring for a QoS flow identified by the QFI [Figure 15, ¶0480-483, “The UPF may transmit the PDUs of a PDU session in a single tunnel between 5GC and the (A)AN, and the UPF may include the QFI in an encapsulation header.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downlink packet of Liu by adding the QFI. Liu in ¶0073 teaches an identifier and it would have been obvious to include a QFI as in Youn ¶0480 so that the UPF can perform the classification and marking of a downlink user plane packet.

Claim 6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20210144663 A1) in view of Velev et al. (“Velev”) (US 20210153070 A1) and Perez-Cruz et al. (“Perez-Cruz”) (US 20160327628 A1).

Regarding claim 6, Liu-Velev teaches:
The quality of service monitoring method according to claim 1, wherein the first transmission delay is a one-way delay 1 [Liu first delay is in ¶0186 between access node and terminal i.e. second node], the second transmission delay is a one-way delay 2 [Liu, see ¶0187, delay 2 is delay between first node i.e. UPF and access node], the third transmission delay is a one-way delay 3 [Liu ¶0185, third transmission delay is delay between first node i.e. UP and second node i.e. terminal], satisfying an equation [Liu ¶0184-187, shows that the delay 2 is the total delay without the delay between access node and terminal, and delay 3 is the delay from the terminal to the UPF in a single direction see ¶0226, T3-T1]. 
Liu teaches delay calculations but does not expressly teach the claimed equations that are to be satisfied, however Velev teaches analogous art that uses the same variables for delays and determines delays that satisfy:
One-way delay 2 = (Round trip time between user plane function and RAN node) / 2;

    PNG
    media_image1.png
    42
    397
    media_image1.png
    Greyscale
 
[See ¶0186-188, UPF determines RTT_N3 which is the round trip time between UPF and RAN node using echo request / response, and divides this by 2, see ¶0185 which satisfies one-way delay 2, and then calculates delay 3 in equation 3 by adding the learned uplink delay between RAN node and the terminal, ¶0182-184].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delay calculation of Liu by specifying the equations as claimed. Liu clearly teaches delay determination for each path from core device to terminal but does not expressly teach the above equations however it would have been obvious to specify satisfying the claimed equations as in Velev in order that further measurements like uplink jitter may be determined in addition to conventionally supported GFBR monitoring ¶005 for monitoring QoS of low latency services.
Liu teaches one-way delay 2 being the delay from when the access node sends the packet up to the UPF and the UPF receives the packet using the fifth and fourth timestamp information, see further ¶0226, thus this removes the time delay of the access node receiving the packet from the UPF and sending the packet to the UPF in ¶0180-187, satisfying one-way delay 2, and Velev teaches a one-way delay 2 that is the round trip time between UPF and RAN node, however the equation of one-way 2 as claimed is not expressly taught as satisfied since Velev does not expressly remove (T3-T2) from the RTT being the internal processing time at the RAN node, however Perez-Cruz shows that this is a conventional technique wherein the internal processing time, considered T3-T2 as this is the time for the RAN node to receive and then transmit the response packet, is removed from the overall RTT time as in ¶0078, thus satisfying the RTT being :

    PNG
    media_image2.png
    29
    159
    media_image2.png
    Greyscale
 as T3-T2 is considered the processing time at the receiving node, and this is conventionally known to be taken out of T4-T1 i.e. the RTT as in ¶0078.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delay calculation of Liu-Velev by showing the internal processing time being removed as in Perez-Cruz. Velev teaches round trip time RTT_N3 between UPF and RAN node that is used in the equation in the same way as claimed for one-way delay 3. It would have been obvious to specify that the RTT_N3 in Velev removes internal processing time T3-T2 as in Perez-Cruz who teaches this is conventional round trip time of arrival technique ¶0078 making this an obvious combination of prior art elements according to known techniques. 

Regarding claim 16, Liu-Velev teaches:
The system according to claim 11, wherein the first transmission delay is a one-way delay 1 [Liu first delay is in ¶0186 between access node and terminal i.e. second node], the second transmission delay is a one-way delay 2 [see ¶0187, delay 2 is delay between first node i.e. UPF and access node], the third transmission delay is a one-way delay 3 [Liu ¶0185, third transmission delay is delay between first node i.e. UP and second node i.e. terminal], satisfying an equation [Liu ¶0184-187, shows that the delay 2 is the total delay without the delay between access node and terminal, and delay 3 is the delay from the terminal to the UPF in a single direction see ¶0226, T3-T1]. 
Liu teaches delay calculations but does not expressly teach the claimed equations that are to be satisfied, however Velev teaches analogous art that uses the same variables for delays and determines delays that satisfy:
One-way delay 2 = (Round trip time between user plane function and RAN node)/2;

    PNG
    media_image1.png
    42
    397
    media_image1.png
    Greyscale
 
[See ¶0186-188, UPF determines RTT_N3 which is the round trip time between UPF and RAN node using echo request / response, and divides this by 2, see ¶0185 which satisfies one-way delay 2, and then calculates delay 3 in equation 3 by adding the learned uplink delay between RAN node and the terminal, ¶0182-184].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delay calculation of Liu by specifying the equations as claimed. Liu clearly teaches delay determination for each path from core device to terminal but does not expressly teach the above equations however it would have been obvious to specify satisfying the claimed equations as in Velev in order that further measurements like uplink jitter may be determined in addition to conventionally supported GFBR monitoring ¶005 for monitoring QoS of low latency services.
Liu teaches one-way delay 2 being the delay from when the access node sends the packet up to the UPF and the UPF receives the packet using the fifth and fourth timestamp information, see further ¶0226, thus this removes the time delay of the access node receiving the packet from the UPF and sending the packet to the UPF in ¶0180-187, satisfying one-way delay 2, and Velev teaches a one-way delay 2 that is the round trip time between UPF and RAN node, however the equation of one-way 2 as claimed is not expressly taught as satisfied since Velev does not expressly remove (T3-T2) from the RTT being the internal processing time at the RAN node, however Perez-Cruz shows that this is a conventional technique wherein the internal processing time, considered T3-T2 as this is the time for the RAN node to receive and then transmit the response packet, is removed from the overall RTT time as in ¶0078, thus satisfying the RTT being :

    PNG
    media_image2.png
    29
    159
    media_image2.png
    Greyscale
 as T3-T2 is considered the processing time at the receiving node, and this is conventionally known to be taken out of T4-T1 i.e. the RTT as in ¶0078.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delay calculation of Liu-Velev by showing the internal processing time being removed as in Perez-Cruz. Velev teaches round trip time RTT_N3 between UPF and RAN node that is used in the equation in the same way as claimed for one-way delay 3. It would have been obvious to specify that the RTT_N3 in Velev removes internal processing time T3-T2 as in Perez-Cruz who teaches this is conventional round trip time of arrival technique ¶0078 making this an obvious combination of prior art elements according to known techniques. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190159227 A1 - ¶0127
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322. The examiner can normally be reached Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/Primary Examiner, Art Unit 2478